  Case: 1:17-cv-04457 Document #: 74 Filed: 09/14/20 Page 1 of 29 PageID #:938



                   0IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


UNITED STATES OF AMERICA, ex
rel., KENYA SIBLEY, JASMEKA
COLLINS, and JESSICA LOPEZ,

                           Relators,
                                                     Case No. 17 C 4457
            v.
                                                 Judge Harry D. Leinenweber
UNIVERSITY OF CHICAGO
MEDICAL CENTER; MEDICAL
BUSINESS OFFICE CORP.; and
TRUSTMARK RECOVERY SERVICES,
INC.,

                       Defendants.


                        MEMORANDUM OPINION AND ORDER

      Defendants       Medical    Business       Office,      Trustmark    Recovery

Services, and University of Chicago Medical Center move to dismiss

Relators’ First Amended Complaint (Dkt. No. 48) for failure to

state a claim. (Dkt. Nos. 58 & 61.) For the reasons stated herein,

the Court grants the Motions and dismisses the Amended Complaint.

                                  I.   BACKGROUND

      The    Centers       for   Medicare    &     Medicaid     Services       (“CMS”)

administer the Medicare program in two parts. (Am. Compl. ¶ 24.)

Generally,    Part     A    covers     inpatient    care   and    Part     B   covers

outpatient care. (Id.) Medicare reimburses providers’ allowable

costs, meaning “the direct and indirect costs . . . that are proper

and   necessary    for      efficient    delivery     of   needed    health      care
  Case: 1:17-cv-04457 Document #: 74 Filed: 09/14/20 Page 2 of 29 PageID #:939



services.” (Id. ¶ 25 (citing 42 C.F.R. § 417.534).) Medicare also

reimburses providers’ allowable bad debt or “the deductible and

coinsurance amounts for Medicare beneficiaries that remain unpaid

after the provider has made a reasonable effort to collect.” (Am.

Compl.   ¶   26   (citing    42     C.F.R.    § 413.89).)    Medicare   permits

providers to use a collection agency to collect bad debt, and the

collection agency fees are recognized as an allowable cost for the

provider. (Am. Compl. ¶ 27.) Providers must report their allowable

costs to CMS in an annual cost report to receive reimbursement.

(Id.)

     Under    CMS’s    inpatient       prospective     payment     system    for

hospitals,    Medicare      “pays     hospital    costs     at   predetermined,

diagnosis-related rates for patient discharges.” (Id. ¶ 28.) CMS

calculates prospective payments via a wage index, and “[h]ospitals

must accurately report wage data for CMS to determine the equitable

distribution of payments and ensure the appropriate level of

funding to cover hospital costs.” (Id.) “Generally, hospitals that

overstate wage data will receive higher Medicare reimbursement at

the expense of hospitals that report accurate or understated wage

data.” (Id. ¶ 29.)

     Medical Business Office (“MBO”) is a medical billing company

that assists medical providers, like University of Chicago Medical

Center (“UCMC”), with collecting payments from patients, including

patients on Medicare. (Id. ¶¶ 3 & 5.) “MBO operates and handles a

                                      - 2 -
  Case: 1:17-cv-04457 Document #: 74 Filed: 09/14/20 Page 3 of 29 PageID #:940



customer     service   call    center,      front   office     virtualization

services, and medical claims billing for hospitals and physician

groups.” (Id. ¶ 5.) Trustmark Recovery Services (“Trustmark”) is

a medical debt collection agency that “operates and handles MBO’s

bad debt collections, third party collections, legal department,

data entry, and payment processing/posting.” (Id. ¶¶ 4–5.) MBO and

Trustmark are both owned by Joseph Zacharias and managed by Chief

Executive Officer (“CEO”) Justin Manning. (Id. ¶ 5.)

     On July 1, 2004, MBO and Trustmark agreed to provide debt

collection services to UCMC for its billing, including Medicare

deductible and coinsurance billing. (Id. ¶ 30.) The 2004 agreement

with the 2016 amendment, attached to the Amended Complaint, is

between MBO and UCMC. (ACC Project Contract, Am. Compl., Ex. 1,

Dkt. No. 48-1.) As its title indicates, the agreement relates to

the “ACC Project.” (Id.) Under the ACC Project Contract, the

parties agreed to “determine overall staff needed on a monthly go

forward basis based on workable portfolio size; currently 26

collectors, 2 support clerks, 1 manager.” (Id. ¶ 1a.) And UCMC

agreed to pay MBO at flat monthly rates specified by employee type.

(Id. ¶ 4.)

     The Amended Complaint also attaches four invoices presumably

from MBO to UCMC dated November 1, 2016, one for each of the

following    “projects”:    the   Medicare/Medicaid       Project,     the   ACC

Project, the Self-Pay Program Project, and the Psych Program

                                    - 3 -
  Case: 1:17-cv-04457 Document #: 74 Filed: 09/14/20 Page 4 of 29 PageID #:941



Project. (Am. Compl. ¶ 31; see Invoices, Am. Compl, Exs. 2–5, Dkt.

Nos.    48-2–48-5.)      The   invoices    include    charts       containing    the

following information: employee name, hire date, billing rate,

percentage time worked, and amount due. (Am. Compl. ¶ 31.)

       With the ACC Project Contract and invoices as the foundation,

Relators allege two schemes in violation of the False Claims Act

(“FCA”): 1) a “ghost payroll” scheme against MBO, Trustmark, and

UCMC;    and   2)   a    Medicare   “bad   debt”     scheme    against    MBO    and

Trustmark.

               A.   Count One: The “Ghost Payroll” Scheme

       Relators allege that MBO and Trustmark regularly falsified

UCMC    invoices,       listing   employees   who     did     no   work   on    UCMC

collections and including time charges from people who were not

employees. (Id. ¶ 32.) Relator Kenya Sibley (“Sibley”), a former

MBO    and   Trustmark     customer   service   manager,       alleges    that    in

November 2016 she saw herself listed on an UCMC invoice even though

she did no work on UCMC collections. (Id. ¶¶ 7 & 35.) Sibley also

claims to have seen the names of multiple other employees on

invoices who did not work on UCMC collections. (Id.) The Amended

Complaint provides four charts listing these employees and other

alleged falsities from certain invoices. (Id. ¶ 36.)

       UCMC paid the invoices and submitted an annual cost report to

CMS to receive its allowable costs and bad debt reimbursement under

Medicare. (Id. ¶¶ 37–38.) The Amended Complaint attaches what it

                                      - 4 -
  Case: 1:17-cv-04457 Document #: 74 Filed: 09/14/20 Page 5 of 29 PageID #:942



alleges is UCMC’s cost report for July 1, 2016 to June 30, 2017.

(Cost Report, Am. Compl., Ex. 7, Dkt. No. 48-7.) But the bottom of

the document is stamped as follows: “This is not an actual CMS

cost report. Use of this report is subject to notice, disclaimers,

terms    and   conditions    on    www.CostReportData.com.”        (Id.)    This

purported cost report states UCMC’s “administrative & general wage

costs equal[s] $101,524,010.” (Am. Compl. ¶ 38.) Thus, the Amended

Complaint alleges, “MBO and Trustmark’s fraud resulted in UCMC

overstating its administrative & general wage index by 1.5% from

July 1, 2016 to June 30, 2017.” (Id.) Relators allege the falsified

invoices damaged the Government because MBO and Trustmark caused

UCMC to report overstated wages, triggering UCMC’s receipt of a

larger   reimbursement      from   CMS   than   it   was   entitled     through

Medicare. (Id. ¶ 39.)

     Relators also allege that MBO, Trustmark, and UCMC knew about

the “ghost payroll” scheme. Specifically, Relators allege that, in

December 2016, Sibley asked MBO and Trustmark’s CEO, Justin Manning

(“Manning”), whether he was aware that MBO and Trustmark added

employees to the UCMC payroll who did not work on the account, and

he replied, “yes I am aware of it.” (Id. ¶ 40.) When Sibley asked

Manning why they would bill for people who did not work on UCMC

collections, Manning said that MBO and Trustmark had taken a “hit”

on a different UCMC contract and UCMC’s Financial Director, Keith

Sauter (“Sauter”), told Manning “he would make up for it.” (Id.

                                     - 5 -
  Case: 1:17-cv-04457 Document #: 74 Filed: 09/14/20 Page 6 of 29 PageID #:943



¶ 41.)   According    to   Manning,    Sauter    was   aware    that   MBO   and

Trustmark were adding people to the invoices “to make up for the

money [they] lost on the other contract.” (Id. ¶ 42.) Manning

assured Sibley that Sauter would not report the scheme because MBO

and Trustmark had been paying him monthly “consultant fees” for

years. (Id.; see, e.g., 11/11/2013 Sauter Check, Am. Compl, Ex. 9,

Dkt. No. 48-9.)

           B.   Count Two: The Medicare “Bad Debt” Scheme

     Every Monday, Sibley reviewed a list of outstanding debts,

including Medicare beneficiary debts, provided by Manning. (Am.

Compl. ¶ 49.) This list was called the “Bad Debt Write Off Report.”

(Id.) Sibley and the customer service team would then review the

list for compliance with the criteria for allowable bad debt under

42 C.F.R. § 413.89(e) and the Fair Debt Collection Act. (Id.) Once

approved, the outstanding debts on the list would be written off

as bad debt and reported as such to clients. (Id.)

     In September 2016, MBO’s management instructed Sibley and the

customer service team that it was mandatory policy “to bypass

individualized review of every outstanding debt.” (Id. ¶ 50.)

Management instructed them to skip review of five to ten files at

a time and to “automatically approve unreviewed bad debt write-

offs.” (Id.) Many of these unreviewed outstanding debts included

Medicare beneficiary debt. (Id.) Relators allege that “MBO would

regularly write-off Medicare bad debts for amounts a Medicare

                                    - 6 -
  Case: 1:17-cv-04457 Document #: 74 Filed: 09/14/20 Page 7 of 29 PageID #:944



beneficiary      owed   without   conducting      a    reasonable    collection

effort, when Medicare beneficiaries were still paying on debts, or

when Medicare beneficiaries did not actually owe a debt.” (Id.

¶ 51.) MBO would then send the bad debt to Trustmark or another

third-party collection agency for further collection efforts. (Id.

¶ 52.) The Amended Complaint contains examples of bad debt write

off reports to Lakeshore Anesthesia and Community Hospital that

Relators allege “are representative of thousands of non-compliant

Medicare bad debt write-offs.” (Id. ¶¶ 54–55 & 59.)

      Relators allege MBO and Trustmark CEO Justin Manning knew of

the   Medicare    bad   debt   scheme   because       Sibley   coordinated     the

compilation of “a large amount of uncompliant bad debt write offs

due to lack of review” into spreadsheets that she would send to

Manning until he asked her to stop. (Id. ¶ 60; see Sibley Error

Spreadsheets, Am. Compl., Ex. 18, Dkt. No. 48-18.) Relators allege

that Manning also knew patients were billed for debts they did not

owe, citing an example where an outsourcing company used to post

payments apparently failed to attribute insurance payments to

patient accounts. (Am. Compl. ¶ 61; see 1/15/2016 Manning Email,

Am. Compl., Ex. 19, Dkt. No. 48-19.) This resulted in bills to

patients   for    amounts   insurance    had   already     paid,    and   if   the

patients were Medicare beneficiaries that did not pay, “that debt

would be falsely written off as Medicare bad debt.” (Am. Compl.

¶ 61.) MBO and Trustmark’s policies promoted writing off bad debt

                                    - 7 -
     Case: 1:17-cv-04457 Document #: 74 Filed: 09/14/20 Page 8 of 29 PageID #:945



and     reporting      to    clients    even      while   Trustmark     continued

collection. (Id. ¶ 62; see MBO Bad Debt Policies, Am. Compl.,

Exs. 10 & 11, Dkt. Nos. 48-10 & 48-11.)

             C.   Counts Three Through Six: Individual Claims

       In    addition       to   the   FCA   allegations,      Relators     allege

individual retaliation claims against MBO and Trustmark. Relator

Sibley also alleges that her termination violates the Americans

with Disabilities Act (“ADA”).

                            1.   Relator Kenya Sibley

       Sibley worked as an MBO and Trustmark customer service manager

from September 6, 2016 to March 3, 2017, and Relators’ FCA claims

largely arise from Sibley’s observations and experiences. (Am.

Compl. ¶ 7.) In November 2016, Sibley observed that she and others

were falsely listed on UCMC invoices as performing collection work

on UCMC’s account. (Id. ¶ 65.) Sibley alleges that she asked

Manning to remove her name, and Manning “got upset and reluctantly

agreed to remove her name, but never did so.” (Id.)

       After her December 2016 discussion with Manning about the

UCMC invoices described in Count One, Sibley alleges that she

continued to complain to Manning and MBO’s vice president about

the invoices and the bad debt write offs. (Id. ¶¶ 40–41 & 66.) As

detailed in Count Two, Sibley and her staff created spreadsheets

of    outstanding     amounts     believed   to    be   reported   in   error   and

provided them to Manning until he told her to stop. (Id. ¶¶ 60 &

                                       - 8 -
     Case: 1:17-cv-04457 Document #: 74 Filed: 09/14/20 Page 9 of 29 PageID #:946



66.) Sibley alleges that MBO’s vice president eventually “grew

suspicious” of her, investigated her background, and discovered

that she had been a relator in a qui tam case against a prior

employer and was the author of a book about medical fraud entitled

“‘DOCTORS’ the New Face of Drug Dealers.” (Id. ¶ 66.)

       On February 27, 2017, Sibley had a Transient Ischemic Attack

(“TIA”) that she alleges was due to the “hostile work environment.”

(Id. ¶ 67.) Shortly thereafter, on March 1, 2017, Sibley’s mother

contacted MBO human resources via email. (Id. ¶ 69.) Sibley’s

mother stated that Sibley “will not be returning to work for quite

a while, at the very least a month or longer but I will confirm

with her doctor between today and tomorrow and let you know.”

(3/1/17 Letter, Am. Compl., Ex. 22, Dkt. No. 48-22.) Sibley’s

mother indicated she would pick up paperwork from the doctor

“before the week is over” and that, upon recovery, Sibley “has

every intention on returning back to work and maintaining her same

positions as both a manager and director.” (Id.) Two days later,

on    March    3,   2017,   MBO’s    vice    president     terminated     Sibley’s

employment. (Am. Compl. ¶ 70.)

       In November 2019, Sibley filed a complaint with the U.S. Equal

Employment Opportunity Commission (“EEOC”), but the reconciliation

process failed and the EEOC issued a right to sue letter in

February 2020. (Id. ¶ 71.) Sibley alleges she was terminated for

her     resistance      against     MBO’s     and    Trustmark’s      “fraudulent

                                       - 9 -
  Case: 1:17-cv-04457 Document #: 74 Filed: 09/14/20 Page 10 of 29 PageID #:947



activities” and because MBO’s vice president feared she would file

a qui tam action or because she took temporary medical leave for

her TIA. (Id. ¶ 72.)

                        2.    Relator Jessica Lopez

     Relator Jessica Lopez (“Lopez”) worked as an MBO customer

service representative from April 5, 2015 to February 9, 2017.

(Id. ¶ 8.)    Lopez    alleges    that,     in   October   2016,       she   “voiced

concerns   about    MBO’s    billing   practices     and    described        patient

complaints    of   double    billing   to    Manning.”     (Id.    ¶    73.)   Lopez

reported to Sibley, and in December 2016, Manning allegedly told

Sibley “to come up with a reason to fire” Lopez. (Id. ¶ 74.) Sibley

“refused to do so.” (Id.)

     In February 2017, MBO’s vice president asked Lopez to document

issues she and other customer service representatives were having.

(Id. ¶ 75.) Lopez and Sibley then collected documents “detailing

what they believed were illegal billing practices” and presented

those findings to MBO’s vice president. (Id. ¶¶ 75–76.) After the

presentation, the vice president told Sibley to terminate Lopez,

and he wrote her up for accusing MBO and Trustmark of illegal

billing practices. (Id. ¶ 76.) Later, an MBO human resources

representative terminated Lopez “because her use of the words

‘illegal’ and ‘unethical’ were corrupting other employees.” (Id.)




                                    - 10 -
  Case: 1:17-cv-04457 Document #: 74 Filed: 09/14/20 Page 11 of 29 PageID #:948



                       3.    Relator Jasmeka Collins

     Relator Jasmeka Collins (“Collins”) worked as a Trustmark bad

debt collections and legal department manager from January 19,

2016 to April 4, 2017. (Id. ¶ 9.) In March 2017, Collins alleges

that MBO’s vice president instructed her to write off Medicare

debts as bad debt “before they received required debt notices and

bills.” (Id. ¶ 78.) When Collins protested that this was “illegal,”

MBO’s vice president forbade Collins from using the term “illegal,”

told her he was “in charge,” and informed her that “the rules were

mandatory.” (Id.) Collins was later demoted “from manager to

supervisor for her protests.” (Id. ¶ 78.) In April 2017, MBO’s

vice president terminated Collins when she refused to accept the

demotion. (Id. ¶ 79.)

                            D.   Procedural Posture

     Relators filed their original Complaint under seal in June

2017. After nearly two years and several sets of counsel for

Relators, the Government declined to intervene on March 6, 2019

and left Relators to pursue the action themselves. On March 3,

2020, Relators filed their First Amended Complaint. On June 8,

2020,   MBO   and   Trustmark      filed     a   Motion    to   Dismiss.   Shortly

thereafter,    UCMC   filed      its   own   Motion   to    Dismiss.   The   Court

resolves both Motions as follows.




                                       - 11 -
  Case: 1:17-cv-04457 Document #: 74 Filed: 09/14/20 Page 12 of 29 PageID #:949



                            II.   LEGAL STANDARD

     A Rule 12(b)(6) motion challenges the legal sufficiency of

the complaint. To survive a Rule 12(b)(6) motion, the allegations

in the complaint must meet a standard of “plausibility.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 564 (2007). A claim is facially

plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). “[T]he plausibility determination is a context-

specific task that requires the reviewing court to draw on its

judicial experience and common sense.” W. Bend Mut. Ins. Co. v.

Schumacher, 844 F.3d 670, 676 (7th Cir. 2016) (quotation and

citation omitted). The Court construes the Amended Complaint in

the light most favorable to the Relators, accepting as true all

well-pleaded facts alleged and drawing all possible inferences in

their favor. See Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th

Cir. 2008). “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678.

                              III.    DISCUSSION

                  A.   FCA Claims: Counts One and Two

     Under the FCA, private individuals known as relators may file

qui tam civil actions on behalf of the United States. To establish

civil liability under the FCA, relators must satisfy the heightened

                                     - 12 -
  Case: 1:17-cv-04457 Document #: 74 Filed: 09/14/20 Page 13 of 29 PageID #:950



pleading requirements of Fed. R. Civ. P. 9(b). See, e.g., U.S. ex

rel. Garst v. Lockheed-Martin Corp., 328 F.3d 374, 376–78 (7th

Cir. 2003) (analyzing FCA allegations under Rules 8 and 9(b)).

Rule 9(b) requires that a plaintiff “state with particularity the

circumstances constituting fraud or mistake,” meaning “the who,

what, when, where, and how.” United States ex rel. Hanna v. City

of Chicago, 834 F.3d 775, 779 (7th Cir. 2016) (citations omitted).

“That   includes      the      identity    of    the     person       making   the

misrepresentation,       the     time,    place,       and   content      of   the

misrepresentation, and the method by which the misrepresentation

was communicated to the plaintiff.” Id. (citation and quotation

omitted).

     The    FCA   imposes   liability     on    any    person   who    “knowingly

presents, or causes to be presented, a false or fraudulent claim

for payment or approval” to the United States government, or

“knowingly makes, uses, or causes to be made or used, a false

record or statement material to a false or fraudulent claim.” 31

U.S.C. §§ 3729(a)(1)(A) & (B). To establish civil liability for an

FCA violation a relator must show that: “(1) the defendant made a

statement in order to receive money from the government; (2) the

statement was false; (3) the defendant knew the statement was

false; and (4) the false statement was material to the government’s

decision to pay or approve the false claim.” United States ex rel.

Uhlig v. Fluor Corp., 839 F.3d 628, 633 (7th Cir. 2016).

                                    - 13 -
  Case: 1:17-cv-04457 Document #: 74 Filed: 09/14/20 Page 14 of 29 PageID #:951



     “False claim allegations must relate to actual money that was

or might have been doled out by the government based upon actual

and particularly-identified false representations.” United States

ex rel. Gross v. AIDS Research Alliance-Chicago, 415 F.3d 601, 605

(7th Cir. 2005). Regulatory violations are not synonymous with the

presentment of a false claim, which requires a defendant to make

a false certification of compliance with a regulatory provision.

United States ex rel. Grenadyor v. Ukrainian Vill. Pharm., Inc.,

772 F.3d 1102, 1107 (7th Cir. 2014).

             1.    Count One: “Ghost Payroll” Scheme Against
                          UCMC, MBO, and Trustmark

     Relators’ Amended Complaint laid out a wage index theory to

explain how the “ghost payroll” scheme resulted in false claims to

the Government. The wage index theory posited that, because MBO

and Trustmark billed UCMC for work that was never performed, UCMC

overstated its fees paid information to CMS in its annual cost

report. This resulted in UCMC’s receipt of a higher Medicare

reimbursement and an improper increase in UCMC’s Medicare wage

index   at   the    expense   of   other   hospitals.    In   their   response,

Relators abandon this wage index theory and opt for a new one—the

UCMC bad debt theory.

     Now, Relators argue that MBO failed to conduct reasonable

collection efforts on UCMC’s debt because MBO “lacked adequate

staffing to do so.” (Resp. at 13, Dkt. No. 71.) In support,


                                     - 14 -
     Case: 1:17-cv-04457 Document #: 74 Filed: 09/14/20 Page 15 of 29 PageID #:952



Relators cite the “Medicare/Medicaid Project” invoice, claiming

that the invoice lists twelve employees but only two employees

worked part-time on collecting the debt. (Id. at 9.) Relators argue

that MBO falsified “its invoices to UCMC to make it seem like it

was providing adequate staffing,” inflating the bad debt amounts

in UCMC’s annual cost report. (Id.) Relators point to the cost

report showing $4,369,842 in Medicare bad debt, of which the

Government reimbursed $2,840,397, expressing doubt that two part-

time MBO employees could have reasonably billed and collected “over

$4     million”    under    the     applicable     regulations.    (Id.)   Because

Relators abandon the Amended Complaint’s wage index theory, the

Court addresses only the new UCMC bad debt theory.

        It is an “axiomatic rule that a plaintiff may not amend his

complaint in his response brief.” Pirelli Armstrong Tire Corp.

Retiree Med. Benefits Trust v. Walgreen Co., 631 F.3d 436, 442

(7th Cir. 2011). A plaintiff may certainly “elaborate on his

factual      allegations”      in    an    opposition   brief,    but    any   such

elaborations must be “consistent with the pleadings.” Geinosky v.

City of Chicago, 675 F.3d 743, 745 n.1 (7th Cir. 2012). Instead of

elaborating on existing factual allegations, Relators response

brief presents a new theory devoid of factual support.

        To state an FCA claim, Relators must allege with particularity

a false statement that is material to the Government’s decision to

pay. United States ex rel. Uhlig v. Fluor Corp., 839 F.3d 628, 633

                                          - 15 -
  Case: 1:17-cv-04457 Document #: 74 Filed: 09/14/20 Page 16 of 29 PageID #:953



(7th Cir. 2016); see also FED. R. CIV. P. 8 & 9(b). The Amended

Complaint does not establish this and fails to lay a foundation

upon which Relators could build their new theory. First, Relators

fail    to   identify     a    false    statement.    Relators       do   identify    a

regulation that may have been violated, 42 C.F.R. § 413.89, but

that    alone   is   not      enough.    See    Grenadyor,     772   F.3d   at     1107

(“Violating a regulation is not synonymous with filing a false

claim.”). Filing a false claim also requires that a Defendant

certify compliance with a regulation in connection with a claim

for reimbursement from the Government. The Amended Complaint does

not    allege   that     any   Defendant       certified   compliance       with   any

regulation. Second, there are no allegations establishing that

MBO’s and Trustmark’s purported efforts were material to the

Government’s decision to pay UCMC for any bad debt. These failures

alone doom Count One.

       But there is more. Whether a provider’s bad debt collection

efforts are “reasonable” turns on several regulatory requirements.

See CMS, Medicare Provider Reimbursement Manual §§ 310 & 312. The

Amended      Complaint     alleges      no   facts   related    to   any    of   these

requirements. Indeed, nowhere does the Amended Complaint establish

that MBO and Trustmark even conducted bad debt collection efforts

for UCMC. The Amended Complaint also does not allege that the

amount of bad debt reported in UCMC’s cost reports was false nor

that UCMC received reimbursements for bad debt that were improper.

                                         - 16 -
  Case: 1:17-cv-04457 Document #: 74 Filed: 09/14/20 Page 17 of 29 PageID #:954



      The Amended Complaint also fails to establish sufficiently

UCMC’s knowledge. United States v. One Parcel of Land Located at

7326 Highway 45 N., Three Lakes, Oneida Cty., Wis., 965 F.2d 311,

316 (7th Cir. 1992) (noting that, to impute knowledge of employee

to company, employee must acquire knowledge while “acting within

the scope of [his] employment” and “with intent to benefit [his]

employer”). Rather, the Amended Complaint suggests that UCMC was

a victim of fraud when a rogue employee, acting in concert with

MBO and Trustmark, acted to benefit himself. (See Am. Compl. ¶ 42

(“Sauter would not report the fraudulent scheme because MBO and

Trustmark have been paying him ‘consultant fees’ on a monthly basis

for years.”).) Allegations that an employee knew of the scheme and

accepted payments to keep quiet plainly fails to establish UCMC’s

knowledge of the same.

      The Amended Complaint’s Count One allegations solely relate

to the abandoned wage index theory. (See Am. Compl. ¶ 38 (alleging

that UCMC reported inflated “administrative & general wage costs,”

resulting    in   a   “greater     reimbursement     from   CMS   than    it      is

entitled”).) But even if the wage index theory were still viable

and   Relators    resolved    the   many    deficiencies     outlined     above,

general allegations about inflation in a cost report or improper

charges     on    invoices    do    not    supply    sufficiently      specific

information to support an FCA claim. See United States ex rel.

Roycroft v. GEO Grp., Inc., 722 Fed. App’x 404, 407–08 (6th Cir.

                                    - 17 -
  Case: 1:17-cv-04457 Document #: 74 Filed: 09/14/20 Page 18 of 29 PageID #:955



2018) (finding claim examples of alleged fraudulent billing scheme

deficient because the allegations did not specify what in the claim

examples   was    false     and   what   portion    of   the   invoices     were

“improperly billed in the identified claims” to Medicaid); United

States ex rel. Bledsoe v. Cmty. Health Sys., Inc., 501 F.3d 493,

512–13 (6th Cir. 2007) (affirming district court’s finding that

allegations about inflated cost report submissions must identify

how much they were inflated). If Relators sought to amend their

complaint a second time, they should have filed for leave to amend.

See Fed. R. Civ. P. 15(a)(2). For its many deficiencies, the Court

dismisses Count One.

           2.    Count Two: The Medicare “Bad Debt” Scheme
                       Against MBO and Trustmark

     Relators next allege that MBO and Trustmark operated another

bad debt scheme. Here, Relators allege that MBO and Trustmark

failed to conduct reasonable collection efforts and wrote off bad

debt within 120 days of the date of service or while collection

attempts were still in process for two clients providing services

under   Medicare     Part    B:   Lakeshore     Anesthesia     and    Community

Hospital. But because Relators fail sufficiently to plead the first

foundational element of an FCA claim—that MBO and Trustmark or

their clients made false statements to obtain money from the

Government—Count Two suffers the same fate as Count One. See United

States ex rel. Lisitza v. Par Pharm. Cos., 276 F. Supp. 3d 779,


                                    - 18 -
    Case: 1:17-cv-04457 Document #: 74 Filed: 09/14/20 Page 19 of 29 PageID #:956



792 (N.D. Ill. 2016) (“the starting point for proof of an FCA

violation is the existence of a false statement used to obtain

money from the government”).

        Allegations related to MBO’s and Trustmark’s bad debt reports

to clients cannot satisfy Rule 9(b)’s heightened requirements to

show that MBO and Trustmark or its clients submitted improper

claims for bad debt reimbursements to the Government. Count Two is

even more deficient than Count One because it fails to identify

any specific statement, claim, or report wherein a false claim for

payment from the Government could have been made. (See Am. Compl.

¶ 58 (speculating that clients “would then overstate their Medicare

bad debt in their cost report and CMS would falsely reimburse them

.   .   .”).)   As   with   Count    One,    the   Amended   Complaint    alleges

violations of a regulation, 42 C.F.R. § 413.89(e). But that is not

enough. See Grenadyor, 772 F.3d at 1107 (stating, “it is not enough

to allege, or even prove, that the pharmacy engaged in a practice

that violated a federal regulation”). To sufficiently plead their

claim, Relators must establish that MBO, Trustmark, or a client

falsely and materially certified compliance with a regulation to

seek reimbursement from the Government. That does not happen here.

On its face, Count Two is deficient.

        The parties quibble about whether CMS reimburses Medicare

Part    B   providers    and   if   the     regulation   requiring     reasonable

collection efforts, 42 C.F.R. § 413.89(e), contains a 120-day

                                      - 19 -
  Case: 1:17-cv-04457 Document #: 74 Filed: 09/14/20 Page 20 of 29 PageID #:957



requirement. Yet, even if both these things were true, Count Two

is still lacking. Relators argue that: (1) its examples of bad

debt write offs before 120 days; (2) its exhibits containing the

Medicare debt beneficiary name, amount due, date of service, and

date MBO reported it to be a bad debt write off to clients; and

(3) Sibley’s allegations that MBO and Trustmark reported bad debt

to clients provide the requisite who, what, when, where, and how

required by Rule 9(b). Not so.

       Relators     fundamentally           misunderstand           Rule      9(b)’s

particularity requirements. “[T]he who, what, when, where, and how

. . . includes      the     identity        of     the     person     making       the

misrepresentation,        the   time,       place,       and   content       of    the

misrepresentation, and the method by which the misrepresentation

was communicated to the plaintiff.” Hanna, 834 F.3d at 779. In

this   context,   plaintiff     means    the     Government,        not    MBO’s   and

Trustmark’s clients. Just because a “provider client can now report

it as Medicare bad debt on their cost report” does not mean that

they did. (Resp. at 11.) Relators’ allegations require the Court

to assume, without basis, that MBO’s and Trustmark’s clients

incorporated the allegedly problematic bad debt reports into cost

reports   or   other   statements      to    the    Government      and    that    the

Government relied on those statements to reimburse the clients.

The Court will not make such unsupported assumptions. Thus, the

Court dismisses Count Two.

                                    - 20 -
  Case: 1:17-cv-04457 Document #: 74 Filed: 09/14/20 Page 21 of 29 PageID #:958



     B.    Counts Three to Five: Individual Retaliation Claims

      Relators     allege    MBO     and    Trustmark      terminated      them   in

violation    of   31    U.S.C.   §   3730(h)    for    “attempt[ing]       to   stop

violations of the [FCA] by protesting and refusing to execute

fraudulent schemes.” (Am. Compl. ¶¶ 91–92, 96–97, & 101–02.) “To

determine whether an employee’s conduct [is] protected [by the

FCA], we look at whether (1) the employee in good faith believes,

and (2) a reasonable employee in the same or similar circumstances

might believe, that the employer is committing fraud against the

government.” Uhlig, 839 F.3d at 635 (citation and quotations

omitted). In this context, reasonableness requires the court to

examine “the facts known to the employee at the time of the alleged

protected    activity.”      Id.     Further,       the    person    making       the

termination decision within the company must have known about the

alleged protected activity to maintain a retaliation claim. See

Halasa v. ITT Educ. Servs., 690 F.3d 844, 848 (7th Cir. 2012)

(finding former employee must show “he was fired ‘because of’ his

protected conduct”).

     All three Relators fail to establish that, at the time they

acted, a reasonable employee in their positions would have believed

MBO and Trustmark were defrauding the Government. Thus, their

activity    was   not   protected    such    that     it   could    give   rise    to

retaliation claims. See Uhlig, 839 F.3d at 635 (finding relator’s

belief    unreasonable     because    he    lacked    firsthand     knowledge      of

                                     - 21 -
  Case: 1:17-cv-04457 Document #: 74 Filed: 09/14/20 Page 22 of 29 PageID #:959



contractual obligations to the Army and knowledge that reports to

the Government violated those contractual obligations at the time

of the alleged protected activity); Lang v. Nw. Univ., 472 F.3d

493, 494 (7th Cir. 2006) (finding that former employee did not

know “about any concrete false statement made to the Federal

Reserve or any other federal agency”).

     The Amended Complaint’s allegations establish only complaints

about internal processes, not external claims activity. See United

States v. Pfizer Inc., No. 16-CV-7142, 2019 WL 1200753, at *9 (N.D.

Ill. Mar. 14, 2019) (finding a reasonable employee in similar

circumstances might believe company had quality control problems

and violated regulations, but that does not mean a reasonable

employee might believe those things “constitute fraudulent claim

activity—particularly when Relator fails to allege he made any

complaints relating to government claims or payment”). The Amended

Complaint    alleges    that,    when    Relators    complained      about   the

legality of or issues with internal processes, they believed MBO

and Trustmark were submitting false information to clients. (Am.

Compl. ¶¶ 65–66 (alleging that Sibley complained about falsities

on UCMC invoices and non-compliant bad debt write off reports to

clients), ¶¶ 74–76 (alleging that Lopez “voiced concerns about

MBO’s billing practices and described patient complaints of double

billing” and collected and reported “findings” regarding patient

documents with Sibley showing what they believed were “illegal

                                    - 22 -
  Case: 1:17-cv-04457 Document #: 74 Filed: 09/14/20 Page 23 of 29 PageID #:960



billing practices”), & ¶ 78 (alleging that Collins protested about

instructions “to write off debts to Medicare to bad debt [on client

reports] before they received required debt notices and bills”).)

Beyond speculating that clients would incorporate such information

into Government-directed cost reports, the Amended Complaint fails

to establish that Relators knew of any false claims that were in

fact incorporated into cost reports or submitted to the Government.

In fact, no Relator alleges she complained about FCA violations or

fraudulent claims made to the Government.

     The one item the Amended Complaint alleges was submitted to

the Government—a UCMC cost report for the period of July 1, 2016

through June 30, 2017—was submitted well after each Relators’ last

day on the job. (Am. Compl. ¶ 38; see also id. ¶ 7 (listing Sibley’s

employment range from September 2016 to March 2017), ¶ 8 (listing

Lopez’s employment range from April 2015 to February 2017), & ¶ 9

(listing Collins’s employment range from January 2016 to April

2017).) It is thus unsurprising that no Relator alleges she was

aware   of   this   cost   report    or   any   other   report   made    to    the

Government. Although the Amended Complaint may establish personal

knowledge of internal regulatory violations or even fraud against

MBO’s and Trustmark’s clients, it fails to establish personal

knowledge of fraud against the Government.

     Beyond    allegations      of   internal     complaints,     Sibley      also

alleges that MBO’s vice president terminated her because he “grew

                                     - 23 -
     Case: 1:17-cv-04457 Document #: 74 Filed: 09/14/20 Page 24 of 29 PageID #:961



suspicious” and investigated her background, discovering that: (1)

she was a relator in a lawsuit against a former employer; and (2)

wrote a book about medical fraud entitled “‘DOCTORS’ the New Face

of Drug Dealers.” (Am. Compl. ¶ 66.) Yet, Sibley alleges no facts

to     support       her    bare     assumptions      that    the    vice   president

investigated,         discovered      this    information,     and   terminated    her

because       of   it.     Without    more,    Rule   8’s    plausibility    pleading

standard precludes such naked assertions. See Iqbal, 556 U.S. at

678–81; Twombly, 550 U.S. at 555 n.3.

        MBO    and    Trustmark      also     argue   that   neither    activity     is

protected by the FCA. The Amended Complaint does not allege any

particulars about Sibley’s book other than its topic, medical

fraud, and title, “‘DOCTORS’ the New Face of Drug Dealers.” Neither

of these details signal a connection to qui tam actions or the

FCA, and the fact that Sibley wrote it cannot be considered

protected activity. See Uhlig, 839 F.3d at 635 (providing test to

determine whether conduct is protected). It is a more interesting

question whether Sibley could maintain an FCA retaliation claim

against MBO and Trustmark for terminating her because of her

participation as a relator in a qui tam action against a different

company. Nevertheless, because Sibley fails plausibly to plead the

claim in the first instance, it is one the Court need not answer

here. For these reasons, the Court dismisses Counts Three, Four,

and Five.

                                         - 24 -
  Case: 1:17-cv-04457 Document #: 74 Filed: 09/14/20 Page 25 of 29 PageID #:962



                   C.    Count Six: Sibley’s ADA Claim

     To state an ADA claim, Sibley must allege that she: (1) is

disabled within the meaning of the ADA; (2) qualified to perform

the essential functions of the job, either with or without a

reasonable    accommodation;      and     (3)     suffered     from    an   adverse

employment action because of her disability. Povey v. City of

Jeffersonville, Ind., 697 F.3d 619, 622 (7th Cir. 2012). MBO and

Trustmark do not dispute that Sibley suffered an adverse employment

action. The parties, however, do dispute whether Sibley is a

qualified individual with a disability.

     “The ADA makes it unlawful for an employer to discriminate

against a ‘qualified individual on the basis of disability.’”

Severson v. Heartland Woodcraft, Inc., 872 F.3d 476, 480 (7th Cir.

2017)   (citing    21    U.S.C.    §     12112(a)).     To    be   a    “qualified

individual,” the employee must show that she could perform the

essential    functions     of   her     job     with   or    without    reasonable

accommodation. Severson, 872 F.3d at 480. As such, “‘reasonable

accommodation’ is expressly limited to those measures that will

enable the employee to work.” Id. at 479. “An employee who needs

long-term medical leave cannot work and thus is not a ‘qualified

individual’ under the ADA.” Id. (citing Byrne v. Avon Prods., Inc.,

328 F.3d 379, 381 (7th Cir. 2003)). The Seventh Circuit has said

that:



                                       - 25 -
     Case: 1:17-cv-04457 Document #: 74 Filed: 09/14/20 Page 26 of 29 PageID #:963



        Intermittent time off or a short leave of absence—say,
        a couple of days or even a couple of weeks—may, in
        appropriate circumstances, be analogous to a part-time
        or modified work schedule, two of the examples listed in
        § 12111(9). But a medical leave spanning multiple months
        does not permit the employee to perform the essential
        functions of his job. To the contrary, the ‘[i]nability
        to work for a multi-month period removes a person from
        the class protected by the ADA.’

Id. at 481 (citing § 12111(9)).

        The Amended Complaint alleges that Sibley suffered a TIA on

February 27, 2017. (Am. Compl. ¶ 67.) Two days later, on March 1,

2017, Sibley sought leave when her mother told MBO human resources

that Sibley “will not be returning to work for quite a while, at

the very least a month or longer but I will confirm with her doctor

between today and tomorrow and let you know.” (Id. ¶ 69.) Sibley’s

mother indicated she would pick up paperwork from the doctor

“before the week is over” and that, upon recovery, Sibley “has

every intention on returning back to work and maintaining her same

positions as both a manager and director.” (Id.) Two days later,

on     March   3,   2017,    MBO’s    vice   president     terminated     Sibley’s

employment. (Id. ¶ 70.)

        MBO and Trustmark argue that Sibley requested indefinite

leave and is therefore ineligible for ADA relief. MBO and Trustmark

also note that neither Sibley nor her mother provided a doctor’s

note confirming Sibley’s disability or stating that she needed an

accommodation. Sibley argues that she did not request indefinite


                                       - 26 -
  Case: 1:17-cv-04457 Document #: 74 Filed: 09/14/20 Page 27 of 29 PageID #:964



or multi-month leave but sought “a month-long leave of absence to

recover and determine her ability to return to work” because “her

stroke was sudden, and her recovery time was unclear.” (Resp. at

19.) Sibley also mentions that MBO terminated her only four days

after her TIA and two days after her request for leave, during

which she was using her allotted sick days. (Id.)

     Sibley’s ability to work determines her ADA eligibility.

Ability to work “is examined as of the time of the adverse

employment decision at issue.” Basden v. Prof’l Transp., Inc., 714

F.3d 1034, 1037 (7th Cir. 2013). MBO terminated Sibley four days

after her mini stroke and two days after her request for leave. In

her request for leave, Sibley indicated that she would be out of

work “for quite a while, at the very least a month or longer.”

(Am. Compl. ¶ 69.) It is unclear from the email’s text whether

Sibley sought a short, multi-month, or indefinite leave. Viewing

the facts in the light most favorable to Sibley, this could have

meant she would be out for a month or twenty-eight days considering

the month of February had just ended. Therefore, at the uncertain

time of her termination, Sibley could have been ADA eligible.

     But any ADA rights Sibley may have had never actually accrued.

The doctor’s note attached to the Amended Complaint establishes

that Sibley was not ADA eligible because she was not able to work

at all and would not be able to work for almost three months.

(Sibley   Doctor’s    Note,   Am.   Compl.,    Ex.   20,   Dkt.   No.   48-20.)

                                    - 27 -
     Case: 1:17-cv-04457 Document #: 74 Filed: 09/14/20 Page 28 of 29 PageID #:965



Sibley’s doctor wrote that she “was released to return to work on

5/18/2017”       but    suffers    from     “major     lifestyle      changes”     that

include: limited use of limbs, limited mobility without the use of

a wheelchair 85% of the time, impaired judgment—at times in a state

of confusion, constant anxiety, depression, loss of hope, sadness,

and     chronic      pain.    (Id.)     Thus,      despite     any    intentions     or

uncertainties, Sibley was not able to return to work in any

capacity until May 18, 2017—78 days or almost three months after

her mother requested leave on her behalf.

        “The ADA is an antidiscrimination statute, not a medical-

leave entitlement.” Severson, 872 F.3d at 479. It only protects

disabled people who are able to work. Thus, the relevant standard

is     whether    Sibley     was   able    “to     perform   the     job’s   essential

functions” with or without a reasonable accommodation. Byrne, 328

F.3d at 381 (“Inability to work for a multi-month period removes

a person from the class protected by the ADA.”). The ADA does not

cover the type of leave Sibley ultimately required. See, e.g.,

Severson, 872 F.3d at 481 (finding two to three month leave

unreasonable); Hamm v. Exxon Mobil Corp., 2007 WL 1353985, at *1–

*3 (7th Cir. May 9, 2007) (finding one month leave after extended

leave unreasonable); Byrne, 328 F.3d at 380–81 (finding two month

leave unreasonable); cf. Haschmann v. Time Warner Ent. Co., 151

F.3d 591, 601 (7th Cir. 1998) (finding a reasonable jury could

conclude      that     a   two-    to   four-week      leave    was    a     reasonable

                                          - 28 -
  Case: 1:17-cv-04457 Document #: 74 Filed: 09/14/20 Page 29 of 29 PageID #:966



accommodation for plaintiff’s lupus). Consequently, Sibley is not

a qualified individual under the ADA.

     The Court is sympathetic to Sibley’s situation. Sibley’s

mother   was    still   in   the   process      of   gathering   paperwork   and

conferring with doctors about the recovery care plan when MBO fired

her daughter. MBO wasted no time. It terminated Sibley four days

after she suffered a mini stroke and two days after she requested

leave. The Court does not condone MBO’s seemingly rash decision

and encourages companies to practice compassion and empathy when

employees experience health-related challenges. At the time of

termination, MBO could not have known that the ADA would not apply.

While it is now clear that the ADA does not cover the leave Sibley

required, that was far from certain in March 2017. Alas, the ADA

simply   does    not    apply   here,    and    Sibley   is   not   a   qualified

individual eligible for ADA relief. Accordingly, the Court grants

MBO’s and Trustmark’s Motion to dismiss the ADA claim.

                                IV.     CONCLUSION

     For the foregoing reasons, the Court grants the Defendants’

Motions and dismisses the Amended Complaint.

IT IS SO ORDERED.




                                               Harry D. Leinenweber, Judge
                                               United States District Court
Dated: 9/14/2020

                                      - 29 -
